Citation Nr: 0908321	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), asthma, bronchitis, to include as a 
result of asbestos exposure.

2.  Entitlement to service connection for schizoid 
personality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's COPD, asthma, and bronchitis are not 
related to active military service.

2.  The Veteran has a personality disorder.

3.  The Veteran's anxiety and depression are not related to 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, asthma, and 
bronchitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3. 310(a), 3.311 (2008).

2.  A personality disorder is not a disease or injury for 
purposes of VA compensation. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The Veteran's current anxiety and depression were not 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

COPD, Asthma, Bronchitis

The Veteran asserts that his COPD, asthma, and bronchitis 
were caused by exposure in service to either Agent Orange, 
asbestos, or nuclear radiation.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditiond of service involved duty or 
visitation in Vietnam.  Service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), 3.313(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, the Veteran is not entitled to a presumption of 
service connection because of exposure to herbicides because 
COPD, bronchitis, and asthma are not any of the diseases 
listed at 38 C.F.R. § 3.309(e).  Respiratory cancers are 
listed but there is no evidence that the Veteran has cancer 
of any kind.

The service treatment records are negative for complaints, 
diagnosis, or treatment of any lung or respiratory disorders.  
The lungs and chest are noted to be normal on the September 
1967 separation examination.

The Veteran underwent a VA pulmonary consult in April 2005.  
The treating physician was following up on the Veteran's 
earlier diagnosis of COPD.  He noted the Veteran's tobacco 
abuse and history of alcohol abuse.  The Veteran was smoking 
a pack of cigarettes per day at the time of the consultation 
and had formerly smoked 2.5 packs of cigarettes per day.  The 
physician noted that the chest X-ray was consistent with COPD 
along with incidental exposure to asbestos with calcified 
plaque.  He then noted that this did not mean there was a 
formal diagnosis of asbestosis.  It did not imply 
interstitial lung disease.

At an August 2005 follow up consultation, the VA treating 
physician noted that the prior findings of plaque were 
erroneous.  He stated that the wrong X-ray film was viewed at 
that time.  In fact, he stated that there was no evidence 
that the Veteran has any history of asbestos exposure.

In all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. § 
3.311.  COPD, asthma, and bronchitis are not listed as 
radiogenic diseases.  Therefore, the Board does not need to 
make a finding of whether the Veteran was exposed to 
radiation.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
The claim turns on medical matters, and medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, none of the lay 
assertions in this regard have any probative value.

There is no probative evidence of record indicating any 
relationship between the Veteran's current COPD, asthma, and 
bronchitis and any event, disease or injury in service.  
Thus, the claim must be denied.

Schizoid Personality

During service in April 1967, the Veteran was admitted to a 
naval hospital onboard the U.S.S. Repose.  The diagnosis at 
the time of evaluation was situational reaction, schizoid 
personality.  The admittance was the result of the Veteran 
having difficulty getting along with people.  The examiner 
noted that there was no evidence of psychosis.  Following the 
evaluation, the Veteran was med-evaced out of Vietnam for 
further study, treatment, and disposition.  

A personality disorder is considered a constitutional or 
developmental defect and is not a disease or injury for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service. The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

The Veteran underwent a VA examination for mental disorders 
in July 2005.  The examiner diagnosed alcohol dependence, 
cannabis dependence, panic disorder without agoraphobia, and 
depression NOS.  In September 2005, the examiner was asked to 
offer an opinion as to whether the current diagnosis is 
related to service.  The examiner opined that the Veteran's 
current anxiety and depression problems appear to be 
unrelated to the April 1967 hospitalization.  She also stated 
that there is no direct evidence that the Veteran's anxiety 
and depression problems were present during military service.  
He began to have those symptoms 10 years after separation 
from service.  Finally, the examiner noted that the Veteran's 
lack of trust in professionals is much more consistent with 
his type of personality disorder than with an Axis I 
disorder.

Because the law does not allow service connection for a 
personality disorder, and because the Veteran's current 
anxiety and depression are not related to service, the claim 
must be denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in October 2002, September 2003, and November 2004 
of the information and evidence needed to substantiate and 
complete a claim for service connection, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  To 
the extent that his claims for service connection are being 
denied, there is no prejudice to the appellant in the timing 
of this notice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, issues concerning the disability evaluation 
and the effective date of the award do not arise in this 
instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.  A VA examination for 
mental disorders was conducted.  No VA examination for the 
respiratory claim was necessary because there was no evidence 
of disease or injury in service.  Also, VA pulmonary 
treatment consultations were thorough and part of the record.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), asthma, bronchitis, to include as a 
result of asbestos exposure, is denied.

Entitlement to service connection for schizoid personality is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


